United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Wayne Johnson, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0099
Issued: June 20, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 17, 2018 appellant, through counsel, filed a timely appeal from an April 20,
2018 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days has elapsed from the last merit decision dated June 6, 2017, to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On December 21, 2015 appellant, then a 58-year-old customer service representative (call
center),3 filed a traumatic injury claim (Form CA-1), alleging that he injured his neck, left hip, and
left wrist while in the performance of duty on December 14, 2015 when the hydraulic lift on the
chair he was sitting in failed to suspend his weight, causing him to injure himself.
By decisions dated February 9 and April 14, 2016, OWCP denied the claim, finding that
the factual evidence of record was insufficient to establish that the December 14, 2015
employment incident occurred as alleged.
Appellant subsequently requested reconsideration. By decision dated August 29, 2016,
OWCP modified its prior decisions to find that he had established fact of injury. However, the
claim remained denied as the medical evidence of record was insufficient to establish causal
relationship between appellant’s diagnosed condition(s) and the accepted December 14, 2015
employment incident.
Appellant again requested reconsideration. By decisions dated December 8, 2016 and
April 7 and June 6, 2017, OWCP denied modification of its prior decisions.
Appellant subsequently submitted reports dated May 18 and August 5, 2015, March 30,
2016, and January 11, 2017 from Dr. Jeff Traub, a Board-certified orthopedic surgeon, who
diagnosed left shoulder impingement, cervical radiculopathy, and degenerative changes of the
cervical spine. An October 12, 2015 magnetic resonance imaging (MRI) scan of the left shoulder
which showed stress-induced osteoedema at the clavicular and acromial ends.
Appellant also submitted a narrative statement dated October 6, 2016 from him reiterating
the factual and medical histories of his claim.
On April 2, 2018 appellant requested reconsideration and submitted multiple narrative
statements reiterating the factual and medical histories of his claim. This submission included a
narrative statement dated March 27, 2018 and a resubmission of his narrative statement dated
October 6, 2016, accompanied by photographs of his old and new (hydraulic) office chairs.
Appellant also submitted a September 19, 2007 report from Dr. William Vanderyt, a
Board-certified orthopedic surgeon, who diagnosed lateral epicondylitis of left elbow and
indicated that appellant was reaching mail with his left arm constantly. Additionally, Dr. Vanderyt
submitted a September 29, 2016 report from Countiss Williams, a nurse practitioner, who
diagnosed neck pain and upper extremity radiculopathy secondary to C5-6 disc herniation and
impingement syndrome, bilateral shoulders, and asserted that appellant had related that the
3

Appellant previously worked for the employing establishment as a city carrier.

2

hydraulics of his work chair constantly malfunctioned, causing it to lower suddenly and result in
neck pain.
Appellant further resubmitted reports dated May 18 and August 5, 2015, March 30, 2016,
and January 11, 2017 from Dr. Traub and an October 12, 2015 MRI scan of the left shoulder.
By decision dated April 20, 2018, OWCP denied appellant’s request for reconsideration of
the merits of his claim finding that he failed to advance a relevant legal argument or submit relevant
and pertinent new evidence.
LEGAL PRECEDENT
Section 8128(a) of FECA does not entitle a claimant to review of an OWCP decision as a
matter of right.4 OWCP has discretionary authority in this regard and has imposed certain
limitations in exercising its authority.5 One such limitation is that the request for reconsideration
must be received by OWCP within one year of the date of the decision for which review is sought.6
A timely application for reconsideration, including all supporting documents, must set forth
arguments and contain evidence that either: (i) shows that OWCP erroneously applied or
interpreted a specific point of law; (ii) advances a relevant legal argument not previously
considered by OWCP; or (iii) constitutes relevant and pertinent new evidence not previously
considered by OWCP.7 When a timely application for reconsideration does not meet at least one
of the above-noted requirements, OWCP will deny the request for reconsideration without
reopening the case for a review on the merits.8
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
In his April 2, 2018 request for reconsideration, appellant did not show that OWCP
erroneously applied or interpreted a specific point of law. Moreover, he also did not advance a
relevant legal argument.

4
This section provides in pertinent part: “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.” 5 U.S.C. § 8128(a).
5

20 C.F.R. § 10.607.

6

Id. at § 10.607(a). For merit decisions issued on or after August 29, 2011, a request for reconsideration must be
received by OWCP within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure
Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the
document receipt date of the request for reconsideration as indicated by the received date in the integrated Federal
Employees’ Compensation System (iFECS). Id. at Chapter 2.1602.4b.
7

20 C.F.R. § 10.606(b)(3).

8

Id. at § 10.608(a), (b).

3

On reconsideration, appellant reiterated the factual and medical history of his claim in a
number of narrative statements, including a narrative statement dated March 27, 2018 and a
resubmission of his narrative statement dated October 6, 2016 to which he attached photographs.
These contentions are not legal arguments addressing the underlying issue of whether he submitted
sufficient medical evidence to establish a causal relationship between his diagnosed condition(s)
and the accepted December 14, 2015 sitting incident at work. The Board has held that the
submission of an argument which does not address the particular issue involved does not constitute
a basis for reopening a case. As such, appellant’s statements are irrelevant to the claim and do not
comprise a basis for reopening the case on its merits.9
Accordingly, appellant is not entitled to a review of the merits of her claim based on the
first and second above-noted requirements under section 10.606(b)(3).
The Board also finds that appellant failed to submit relevant and pertinent new evidence
not previously considered by OWCP. The underlying issue on reconsideration was causal
relationship, which requires submission of relevant medical evidence.10 Appellant submitted a
September 19, 2007 report from Dr. Vanderyt, which predates the date of the alleged injury in the
present claim. As this evidence did not address the relevant issue on reconsideration, it is
insufficient to warrant further merit review.11 Appellant also submitted a September 29, 2016
report from a nurse practitioner. This report does not constitute competent medical evidence
because a nurse practitioner is not considered a “physician” as defined under FECA.12 Certain
healthcare providers such as physician assistants, nurse practitioners, physical therapists, and
social workers are not considered “physician[s]” as defined under FECA.13 Consequently, their
medical findings and/or opinions will not suffice for purposes of establishing entitlement to
compensation benefits.
Appellant resubmitted reports from Dr. Traub dated May 18 and August 5, 2015,
March 30, 2016, and January 11, 2017 and an October 12, 2015 MRI scan, which were already of
the record. Submitting evidence that repeats or duplicates evidence already in the case record,
does not constitute a basis for reopening a case.14 Therefore, Dr. Traub’s May 18 and August 5,
2015, March 30, 2016, and January 11, 2017 reports are insufficient to require OWCP to reopen
the case for merit review.

9

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

10

See Bobbie F. Cowart, 55 ECAB 746 (2004).

11

D.K., 59 ECAB 141, 147 (2007).

12

5 U.S.C. § 8101(2); Sean O’Connell, 56 ECAB 195 (2004) (physician assistants); Jennifer L. Sharp, 48 ECAB
209 (1996) (physical therapists). See also Gloria J. McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB
208, 211 (1949) (a medical issue such as causal relationship can only be resolved through the submission of probative
medical evidence from a physician).
13

5 U.S.C. § 8101(2); 20 C.F.R. § 10.5(t).

14
See Daniel Deparini, 44 ECAB 657 (1993); Eugene F. Butler, 36 ECAB 393, 398 (1984); Bruce E. Martin, 35
ECAB 1090, 1093-94 (1984).

4

The Board accordingly finds that appellant has not met any of the requirements of
10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.15
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the April 20, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 20, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

15
A.K., Docket No. 09-2032 (issued August 3, 2010); M.E., 58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB
630 (2006).

5

